[DO NOT PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS
                                                                              FILED
                           FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                             ________________________ ELEVENTH CIRCUIT
                                                                         DEC 05, 2007
                                    No. 06-13648                       THOMAS K. KAHN
                              ________________________                     CLERK


                                Agency Nos. A96-096-024
                                     A95-886-844

HENRY ALEJANDRO SALINAS MILLAN,


                                                                                  Petitioner,

                                           versus

U.S. ATTORNEY GENERAL,

                                                                                Respondent.

                              ________________________

                        Petition for Review of a Decision of the
                             Board of Immigration Appeals
                             _________________________

                                   (December 5, 2007)

Before DUBINA and KRAVITCH, Circuit Judges, and GOLDBERG,* Judge.

PER CURIAM:

_____________________
*Honorable Richard W. Goldberg, United States Court of International Trade Judge, sitting by
designation.
       Henry Alejandro Salinas Millan, a citizen of Colombia, petitions for review

of the Board of Immigration Appeals’s (“BIA”) decision affirming the Immigration

Judge’s (“IJ”) denial of his claims for asylum, withholding of removal, and relief

under the United Nations Convention Against Torture (CAT).1

       After reviewing the record, reading the parties’ briefs, and having the benefit

of oral argument, we conclude that the record evidence is sufficient to establish

past persecution.

       Accordingly, we grant the petition for review and remand this case to the

BIA to further consider the case in light of our recent precedents of Sanchez

Jimenez v. U.S. Att’y Gen., 492 F.3d 1223 (11th Cir. 2007), and Ruiz v. Gonzales,

479 F.3d 762 (11th Cir. 2007).

       PETITION GRANTED.




       1
          The IJ’s hearing and the BIA’s review addressed the consolidated claims of Millan and
his two cousins. His cousins later sought voluntary dismissal of their petitions and are no longer
part of the case before us.
                                                2